Exhibit 10.1

 

December 8, 2004

 

WACHOVIA CAPITAL MARKETS, LLC

BEAR, STEARNS & CO. INC.,
as Representatives of the Several Underwriters

c/o Wachovia Capital Markets, LLC
901 East Byrd Street
6th Floor East
Richmond, Virginia 23219

 

Ladies and Gentlemen:

 

CBL & Associates Properties, Inc., a Delaware corporation (the “Company”) and
the owner of 100% of the issued and outstanding shares of common stock of both
CBL Holdings I, Inc., a Delaware corporation, and CBL Holdings II, Inc., a
Delaware corporation, the general partner and a limited partner, respectively,
of CBL & Associates Limited Partnership, a Delaware limited partnership (the
“Operating Partnership”), and such Operating Partnership, propose, subject to
the terms and conditions stated herein and in the Underwriting Agreement, dated
December 8, 2004 (the “Underwriting Agreement”), to issue and sell to the
Underwriters named in Schedule I hereto (the “Underwriters”) the Depositary
Shares specified in Schedule II hereto (the “Designated Shares”) consisting of
Firm Shares and any Optional Shares the Underwriters may elect to purchase. 
Each of the provisions of the Underwriting Agreement is incorporated herein by
reference in its entirety, and shall be deemed to be a part of this Agreement to
the same extent as if such provisions had been set forth in full herein; and
each of the representations and warranties set forth therein shall be deemed to
have been made at and as of the date of this Pricing Agreement, except that each
representation and warranty which refers to the Prospectus in Section 2 of the
Underwriting Agreement shall be deemed to be a representation or warranty as of
the date of the Underwriting Agreement in relation to the Prospectus (as therein
defined), and also a representation and warranty as of the date of this Pricing
Agreement in relation to the Prospectus as amended or supplemented relating to
the Designated Shares which are the subject of this Pricing Agreement.  Each
reference to the Representatives herein and in the provisions of the
Underwriting Agreement so incorporated by reference shall be deemed to refer to
you.  Unless otherwise defined herein, terms defined in the Underwriting
Agreement are used herein as therein defined.  The Representatives designated to
act on behalf of the Representatives and on behalf of the Underwriters of the
Designated Shares pursuant to Section 12 of the Underwriting Agreement and the
address of the Representatives referred to in such Section 12 are set forth in
Schedule II hereto.

 

An amendment to the Registration Statement, or a supplement to the Prospectus,
as the case may be, relating to the Designated Shares, in the form heretofore
delivered to you is now proposed to be filed with the Commission.

 

Subject to the terms and conditions set forth herein and in the Underwriting
Agreement incorporated herein by reference, (a) the Company agrees to issue and
sell to the

 

--------------------------------------------------------------------------------


 

Underwriters, and the Underwriters agree, severally and not jointly, to purchase
from the Company, at the time and place and at the purchase price to the
Underwriters set forth in Schedule II hereto, the number of Firm Shares set
forth opposite the name of the Underwriters in Schedule I hereto and, (b) in the
event and to the extent that the Underwriters shall exercise the election to
purchase Optional Shares, as provided below, the Company agrees to issue and
sell to each of the Underwriters, and the Underwriters agree, severally and not
jointly, to purchase from the Company at the purchase price to the Underwriters
set forth in Schedule II hereto that portion of the number of Optional Shares as
to which such election shall have been exercised.

 

The Company hereby grants to each of the Underwriters the right to purchase at
their election up to the number of Optional Shares set forth opposite the name
of the Underwriters in Schedule I hereto on the terms referred to in the
paragraph above for the sole purpose of covering the sales of shares in excess
of the Firm Shares.  Any such election to purchase Optional Shares may be
exercised by written notice from the representatives to the Company given within
a period of 30 calendar days after the date of this Pricing Agreement, setting
forth the aggregate number of Optional Shares to be purchased and the date on
which such Optional Shares are to be delivered, as determined by the
Representatives, but in no event earlier than the First Time of Delivery or,
unless the Representatives and the Company otherwise agree in writing, no
earlier than two or later than ten business days after the date of such notice.

 

If the foregoing is in accordance with your understanding, please sign and
return to us one for the Company and one for each of the Representatives plus
one for each counsel counterparts hereof, and upon acceptance hereof by you, on
behalf of the Underwriters, this letter and such acceptance hereof, including
the provisions of the Underwriting Agreement incorporated herein by reference,
shall constitute a binding agreement between each of the Underwriters and the
Company and the Operating Partnership.

 

--------------------------------------------------------------------------------


 

Very truly yours,

 

CBL & Associates Properties, Inc.

 

 

By:

/s/ John N. Foy

 

 

Name: John N. Foy

 

Title: Vice Chairman

 

CBL & Associates Limited Partnership

 

By CBL Holdings I, Inc.,

its general partner

 

 

By:

/s/ John N. Foy

 

 

Name: John N. Foy

 

Title: Vice Chairman

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof:

 

 

Wachovia Capital Markets, LLC, as
Representative of the Several Underwriters

Bear, Stearns & Co. Inc., as Representative
of the Several Underwriters

 

 

 

 

By:

/s/ Teresa Hee

 

By:

/s/ David Granville-Smith

 

 

Name: Teresa Hee

 

Name: David Granville-Smith

 

Title: Director

 

Title: Senior Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Underwriters

 

Number of
Firm Shares
To Be
Purchased

 

Maximum
Number of
Optional Shares
Which May Be
Purchased

 

 

 

 

 

 

 

Wachovia Capital Markets, LLC

 

1,525,000

 

228,750

 

Bear, Stearns & Co. Inc.

 

1,525,000

 

228,750

 

A.G. Edwards & Sons, Inc.

 

1,470,000

 

220,500

 

Legg Mason Wood Walker, Incorporated

 

545,000

 

81,750

 

KeyBanc Capital Markets, a Division of McDonald Investments Inc.

 

545,000

 

81,750

 

RBC Dain Rauscher Inc.

 

545,000

 

81,750

 

J.J.B. Hilliard, W.L. Lyons, Inc.

 

130,000

 

19,500

 

Stifel, Nicolaus & Company, Incorporated

 

130,000

 

19,500

 

Wells Fargo Securities, LLC

 

130,000

 

19,500

 

Advest, Inc.

 

35,000

 

5,250

 

BB&T Capital Markets, a division of Scott & Stringfellow, Inc.

 

35,000

 

5,250

 

Davenport & Company LLC

 

35,000

 

5,250

 

Ferris, Baker Watts, Incorporated

 

35,000

 

5,250

 

Janney Montgomery Scott LLC

 

35,000

 

5,250

 

JVB Financial Group LLC

 

35,000

 

5,250

 

Keefe, Bruette & Woods, Inc.

 

35,000

 

5,250

 

Mesirow Financial Inc.

 

35,000

 

5,250

 

Morgan Keegan & Co., Inc.

 

35,000

 

5,250

 

Oppenheimer & Co. Inc.

 

35,000

 

5,250

 

Pershing Trading Company LP

 

35,000

 

5,250

 

Piper Jaffray

 

35,000

 

5,250

 

Southwest Securities, Inc.

 

35,000

 

5,250

 

Total

 

7,000,000

 

1,050,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Title Of Designated Shares:

 

Depositary Shares, each representing 1/10th of a share of 7.375% Series D
Cumulative Redeemable Preferred Stock

 

Number Of Designated Shares:

 

Number of Firm Shares: 7,000,000

 

Maximum Number of Optional Shares: 1,050,000

 

Initial Offering Price To Public:

 

$25.00 per Depositary Share

 

Purchase Price By Underwriters:

 

$24.2125 per Depositary Share

 

Commission Payable to Underwriters:

 

$0.7875 per Depositary Share in Federal (same day) funds

 

Form of Designated Shares:

 

Book-entry form, to be made available for checking at least twenty-four hours
prior to the Time of Delivery at the office of the Depository Trust Company.

 

Specified Funds for Payment of Purchase Price:

 

Federal (same day) funds

 

Time of Delivery:

 

10:00 a.m. (New York City time) on December 13, 2004

 

Closing Location:

 

Paul, Hastings, Janofsky & Walker, LLP

75 East 55th Street

New York, New York, 10022

 

--------------------------------------------------------------------------------


 

Names And Addresses Of Representatives:



Wachovia Capital Markets, LLC
901 East Byrd Street
6th Floor East
Richmond, VA 23219

Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, New York 10179

 

--------------------------------------------------------------------------------